The Honorable Ben Allen State Senator P.O. Box 2635 Little Rock, AR  72203
Dear Senator Allen:
This is in response to your request for an opinion regarding the adoption of federal "taxable income" for Arkansas tax purposes.
Please note that I have enclosed a copy of Opinion Number 88-332 which was recently provided in response to questions posed in this regard by Mr. Mahlon Martin, Director of the Department of Finance and Administration.
I believe the enclosed opinion addresses the same questions raised in your correspondence.  It will hopefully provide sufficient guidance in considering these issues.